DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the 
With regards to claims 12-13 are allowable based upon their dependency thereof claim 11.
With regards to claim 14
The prior art does not disclose or suggest the claimed “a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity” in combination with the remaining elements as set forth in claim 14.
With regards to claims 15-20 are allowable based upon their dependency thereof claim 14.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandenbussche US PATENT No.: US 3,434,334 discloses to make use of a sonic analyzer comprising two cylindrical cavities which are symmetrical with respect to a communication passageway and which are limited respectively by a variable @frequency electro- acoustic emitter and by a device for detecting waves which are propagated within the cavities. An analyzer of this type is provided with means for filling the cavities with a gas to be analyzed or preferably with means for producing a continuous circulation of gas, said means being disposed in the vicinity of said common passageway. However, it has been observed that sonic analyzers which are constructed as described above do not actually behave as true resonance cavities, but are rather similar in operation to sound pipes, a harmonic series being in fact observed , however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.
Livingston US PG. Pub. No.: US 2002/0062681 A1 discloses a gas measurement device of the present invention measures the concentration of a particular gas within a sample of gas that includes the particular gas and includes a housing having a gas flow path with a gas inlet port designed to receive the sample of gas, a gas outlet port, and a chamber extending between the gas inlet and outlet ports. The sample of gas flows into the inlet port, proceeds through the chamber and exits the housing through the outlet port. The device further includes a first ultrasonic transmitter positioned within the chamber near the inlet port capable of transmitting an ultrasonic pulse into the chamber in a direction with the flow of gas, and a second ultrasonic transmitter positioned within the chamber near the outlet port capable of transmitting an ultrasonic pulse into the , however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Dames US PATENT No.: US 5,386,714 discloses a density sensor comprises a cavity arranged to receive the gas whose density is to be sensed. The cavity is divided into two chambers by a flexibly mounted diaphragm. A piezoelectric excitation device at one end of the cavity is used to excite the gas in the cavity into resonant vibration in a mode having an anti-node at the diaphragm, which causes the diaphragm to vibrate with the gas. Another piezoelectric device senses the vibration, whose frequency is a function of the known mass of the diaphragm and the density and speed of sound in the gas. This last parameter can be sensed by exciting the gas in the cavity into resonant vibration in a second mode having a node at the diaphragm, so that the diaphragm does not take part in the vibration. Alternatively, it can be sensed by providing a second cavity, also arranged to receive the gas but not having a diaphragm, and resonantly vibrating the gas in the second cavity. Alternatively, the signal producing means may comprise a second cavity arranged to receive the gas whose density is to be determined, second excitation means for exciting the gas in the second cavity into resonant vibration, and second pick-up means for sensing the frequency of resonant , however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Ewerlin PG. Pub. No.: US 2007/0220976 A1 discloses a method for measuring operational density and/or operational sound velocity in a gaseous medium uses a sound transducer that is capable of vibrating, which is disposed in a housing in such a manner that chambers having the same volume are formed on both sides of the sound transducer, which are filled by the gaseous medium. The chambers are connected with one another by way of an open channel having defined dimensions. Using an exciter vibration applied to the sound transducer, the impedance of the sound transducer, which is influenced by the density of the gaseous medium, is determined within a frequency range that can be established, as a function of the exciter frequency. From this, the operational density and/or the operational sound velocity of the gaseous medium are determined using a plurality of characteristic frequencies of the sound transducer vibrating in the gaseous medium, however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Janson EPO 44596 A discloses the device consists of a measuring chamber enclosing the suspension and ultrasonic transducers passing sound waves of two different frequencies through the particle suspension. The receivers convert the sound waves to electrical signals which pass via processing circuits to a phase measuring unit. After a predetermined delay, the unit determines the time difference between the first zero passage of the sound wave having frequency and the first zero passage of the sound wave having the other frequency. A calculation of the velocity difference between the two sound waves is then effected. It is shown that the mass concentration of the , however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Thurston et al. US PATENT No.: US 6,634,214 B1 discloses the relative density of a gas is measured by supplying e.g. natural gas through inlet of an apparatus. The speed of sound at ambient temperature is measured. A thermal conductivity sensor measures the thermal conductivity of the gas at two different temperatures above ambient. The control system calculates the relative density of the gas according to a specified formula. Measuring the relative density of a gas comprises measuring a first thermal conductivity of the gas at a first temperature, measuring a second thermal conductivity of the gas at a second different temperature, and using the speed of sound and the first and second thermal conductivities in an operation producing the relative density of the gas, however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Masters et al. US PATENT No.: US 8,475715 B2 discloses the present invention depends, in part, on the discovery that gas interference is a significant problem in resonant sensor systems, and that gas interference can be reduced by causing variations in fluid flow rate or pressure which dislodge bubbles within the system or reduce pockets of gas at unwetted surfaces. In addition, the present invention depends, in part, upon the discovery that the use of wettable (e.g., hydrophilic) interior surfaces, including surfaces substantially removed from a resonant surface, can reduce the presence o gas in a resonant sensor system and, thereby, reduce gas interference. Accordingly, the invention provides resonant sensor systems in which fluid is flowed through a fluid chamber with fluctuations in flow rate or pressure, and/or in which the , however is silent on second cavity comprises a second inlet and a second outlet and the gas mixture is introduced via the second inlet; determining a first speed of sound inside the first cavity; determining a second speed of sound inside the second cavity; and determining a concentration of the second gas in the second cavity based on the first speed of sound and the second speed of sound or determining a first difference between a frequency of a first harmonic and a frequency of the second harmonic of the first gas; determining a second difference between a frequency of a first harmonic and a frequency of the second harmonic of the gas mixture; and based on a ratio of the first difference to the second difference, determining a concentration of the second gas in the second cavity or a first thermocouple associated with the first cavity; and a second thermocouple associated with the second cavity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.